TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00105-CV


                           In re J. E. Dunn Construction Company


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              Relator J.E. Dunn Construction Company and real party in interest Eden Home,

Inc. d/b/a Eden Hill Communities have filed a joint motion to dismiss this mandamus

proceeding, informing the Court that they have reached a settlement in the underlying proceeding

that disposes of all claims and issues in the underlying suit. Accordingly, we grant the joint

motion and dismiss the petition for writ of mandamus.



                                            __________________________________________
                                            Michael Toth, Justice

Before Chief Justice Rose, Justices Field and Toth

Filed: December 14, 2018